                                                                                                                                   ------


lrf.>   '
               '
            '.- "~

            AO 24SB (Rev. 02/08/2019) Judgment in a Cri1ninal Petty Case (Modified)                                                                Page 1 of 1   ;)..O

                                                UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                                 United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                                                                           (For Offenses Cmnmitted On or After November 1, 1987)
                                                  v.

                                 Reynaldo Barajas-Huerta                                   CaseNumber: 3:19-mj-21464

                                                                                           Lupe C Rodriguez
                                                                                           Defendant's Attorney


            REGISTRATION NO. 84318298

            THE DEFENDANT:
             lZl pleaded guilty to count(s) 1 of Complaint
                                                       ---~-------------------------
             0 was found guilty to count(s)
                     after a plea of not guilty.
                     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

            Title & Section                    Nature of Offense                                                             Count Number(s)
            8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                   1

              D The defendant has been found not guilty on count(s)
                                                                                      -------------------
              0 Count(s)                                                                       dismissed on the motion of the United States.
                               ------------------
                                                        IMPRISONMENT
                   The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
            imprisoned for a term of:

                                            ~ TIME SERVED                             D _ _ _ _ _ _ _ _ _ days

              lZl Assessment: $10 WAIVED lZl Fine: WAIVED
              lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative,                            charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Thursday, March 28, 2019
                                                                                       Date of Imposition of Sentence


             Received
                           ~DU~S~M•;-f==oo.L---t---
                                                                FILED                  /
                                                                                           '
                                                                                               /) Si~
                                                                                                 I
                                                                                                     I
                                                                                                             -·
                                                                                                                    .
                                                                                                                               -
                                                                                       MNifftEcAROL:osTBY
                                                                 MAR 2 8 2019          UNITED STATES MAGISTRATE JUDGE

                                                      CLERK, U.S. DISTRICT COURT
                                                    SOUTHERN DISTRICT OF CALIFORNIA
             Clerk's Office Cop                     BY                      DEPUTY                                                     3:19-mj-21464
